                                                                                                                       _FILED           _ENTERED
                  Case 8:19-mj-01626-TMD Document 1 Filed 05/07/19 Page 1 of 1                                         _LOGGED          _RECEIVED



                                                                                                                                  MAY 07 2019
AD 91 (Rev. II1I I) Criminal Complaint


                                         UNITED STATES DISTRICT COURT
                                                                  101' lhe
                                                          Dislriet of Maryland

                  Uniled States of America                           )
                             v.                                      )
                                                                     )        Case No.
                  ROBERT M. RUMSBY
                      60 Storck Road                                 )                    19.mj-
                 Fredericksburg, VA 22406                            )
                OOB 1989, SSN ••••••• 7614                           )
                                                                     )
                           Defe'Ida,.r(s)


                                                   CRIMINAL COMPLAINT

          I, the complainant in this case,slate lhallhe following is true        10   the best of my knowledge and belief.
On 01' about the date(s) of              between 6/3/2015 and 1/2017         in the county of             Prince George's                 in the
______                 District of             Maryland          , Ihe defendant(s) violated:

            Code Seclioll                                                       Ojfense Description
18 U.S.C. Sec. 641                               did knowingly and wilfully embezzle, steal, purloin and knowingly convert to
                                                 his use things of value belonging to the United States, to wit: four sets of dog
                                                 tags dating from World War II, belonging to the National Archives




         This criminal complaint is based onlhese facts:

See attached affidavit




         y( Continued on Ihe attached sheet.


                                                                                                   Comp/oiluUlr      's Si1:lIatllre

                                                                                              SA O. Stupar, NARA OIG
                                                                                                    Printed   umm: and Ii/It'


Swom to before me and signed in my presence.


Date:             05/07/2019


City and slale:                        Greenbelt, Maryland                                U.S. Magistrate Judge Gina Simms
                                                                                                    "rI"I(,(/lIame     Gild litle
